Citation Nr: 0329628	
Decision Date: 10/29/03    Archive Date: 11/05/03

DOCKET NO.  01-04 362	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for left eye disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W.T. Snyder, Associate Counsel


INTRODUCTION

The appellant had active service from August 1942 to July 
1947.

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal from a November 2000 rating 
decision by the Philadelphia, Pennsylvania, Regional Office 
and Insurance Center (RO), which denied service connection 
for a left eye disability.  A September 2001 hearing was held 
before the undersigned in Washington, DC.  A transcript of 
the hearing has been associated with the claim file.  A March 
2002 Board decision found new and material evidence 
sufficient to reopen the appellant's claim was received.  In 
June 2003 the Board remanded the case to the RO for 
additional development and compliance with Disabled American 
Veterans et. al. v. Secretary of Veterans Affairs, 327 F.3d 
1339, 1348 (Fed. Cir. 2003).  The case has apparently been 
returned, prematurely, to the Board for additional appellate 
review.


REMAND

The June 2003 remand directed the RO to obtain clarification 
from the physician who conducted the August 2002 VA 
ophthalmologic examination and provided specific questions of 
inquiry to present to the physician.  The June 2003 remand 
also directed the RO to provide the appellant the notice 
required by the Veterans Claims Assistance Act of 2000 
(VCAA), 38 U.S.C.A. § 5100 et seq (West 2002).

In a September 2003 Compensation and Pension Examination 
(C&P) Request Worksheet, the RO requested the action directed 
in the June 2003 remand.  It appears, however, that the 
request and accompanying documentation inadvertently were 
returned to the Board as a completed action instead of being 
forwarded to the Philadelphia VA Medical Center for the 
requested action.

In a July 2003 letter, the RO informed the appellant of the 
provisions of the VCAA and VA's obligations thereunder, to 
include VA's obligation to assist him with the development of 
his claim.  The letter informed the appellant that he had 30 
days to submit any information or evidence he desired 
considered in support of his claim.

In a decision promulgated on September 22, 2003, Paralyzed 
Veterans of America (PVA) v. Secretary of Veterans Affairs, 
No. 02-7007, -7008, -7009, -7010 (Fed. Cir. Sept. 22, 2003), 
the United States Court of Appeals for the Federal Circuit 
invalidated the 30-day response period contained in 38 C.F.R. 
§ 3.159(b)(1) as inconsistent with 38 U.S.C.§ 5103(b)(1).  
The Court made a conclusion similar to the one reached in 
Disabled Am. Veterans v. Secretary of Veterans Affairs, supra 
(reviewing a related Board regulation, 38 C.F.R. § 19.9).  
The court found that the 30-day period provided in § 
3.159(b)(1) to respond to a VCCA duty to notify is misleading 
and detrimental to claimants whose claims are prematurely 
denied short of the statutory one-year period provided for 
response.  Therefore, since this case is being remanded for 
additional development or to cure a procedural defect, the RO 
must take this opportunity to inform the appellant that 
notwithstanding the information previously provided, a full 
year is allowed to respond to a VCAA notice.

Accordingly, the case is REMANDED for the following:

1.  The RO shall ensure that all VCAA 
notice obligations have been satisfied in 
accordance with the recent decision in 
PVA v. Secretary of Veterans Affairs, 
supra, and any other applicable legal 
precedent.

2.  The RO shall ensure that the 
September 2003 C&P request is forwarded 
to the Philadelphia VA Medical Center for 
the action requested therein.

3.  After all of the above is complete, 
the RO shall review all evidence obtained 
since the last statement of the case 
(SOC) or supplemental SOC.  To the extent 
that any benefit sought on appeal remains 
denied, the RO shall issue the appellant 
and his representative a supplemental SOC 
and, if all is in order, return the case 
to the Board for additional appellate 
review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.


	                  
_________________________________________________
	MICHAEL D. LYON 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




